NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4008-19

VERA BITTENCOURT,

         Plaintiff-Respondent,

v.

SARACENO PROPERTIES, INC.,

         Defendant,

and

TOWNSHIP OF VERONA,

         Defendant-Respondent,

and

COUNTY OF ESSEX,

     Defendant-Appellant.
____________________________

                  Submitted May 11, 2021 – Decided May 26, 2021

                  Before Judges Mawla and Natali.

                  On appeal from the Superior Court of New Jersey, Law
                  Division, Essex County, Docket No. L-9352-19.
            Courtney M. Gaccione, County Counsel, attorney for
            appellant (Handel T. Destinvil, Assistant County
            Counsel, on the briefs).

            Lord, Kobrin, Alvarez & Fattell, LLC, attorneys for
            respondent Vera Bittencourt (Paula C. Nunes and Craig
            J. Kobrin, on the brief).

PER CURIAM

      Defendant County of Essex appeals from a June 29, 2020 Law Division

order that granted plaintiff Vera Bittencourt's motion for leave to file a late tort

claim notice pursuant to N.J.S.A. 59:8-9 of the New Jersey Tort Claims Act,

N.J.S.A. 59:1-1 to 14-4 (TCA). Because we agree with defendant that the court

erred in finding that plaintiff established extraordinary circumstances

warranting the filing of the late notice, we reverse.

                                         I.

      In evaluating the issues raised on appeal, we have assumed all facts

alleged by plaintiff to be true and have given her the benefit of all inferences

from the motion record. Feinberg v. N.J. Dep't of Env't Prot., 137 N.J. 126, 129

(1994). On June 10, 2019, plaintiff fell and injured herself while walking her

dog on a hiking trail in Essex County. She was transported by ambulance to a

hospital for treatment, released after two days, and received continued medical

care due to a lumbar facture. Plaintiff stated that she "was homebound for

                                                                              A-4008-19
                                         2
approximately [five] months and unable to leave [her] house except for medical

treatment and doctor visits."

      On November 6, 2019, plaintiff retained counsel and filed a notice of

claim with the defendant on November 8, 2019, approximately 152 days after

the accrual of her cause of action. On December 23, 2019, plaintiff filed a

complaint against defendant, Saraceno Properties, Inc., Township of Verona,

and various fictitious entities alleging they were careless and negligent by: 1)

not "keep[ing] the premises in a safe condition"; 2) "not exercis[ing] proper

care"; 3) "caus[ing] a dangerous and hazardous condition to exist"; and 4)

"allow[ing] a nuisance to exist." 1

      Defendant filed a motion to dismiss and, contrary to the express provisions

of N.J.S.A. 59:8-9,2 plaintiff's counsel submitted an affidavit in which he

explained that plaintiff's notice was not timely filed because of a "dispute

and . . . material question" as to the ownership of the property where she fell.



1
  In a separate order filed in February 2020, the court dismissed plaintiff's claim
against Saraceno Properties, Inc. and the Township of Verona without prejudice.
2
  N.J.S.A. 59:8-9 provides that application "to the court for permission to file a
late notice of claim shall be made upon motion supported by affidavits based
upon personal knowledge of the affiant showing sufficient reasons constituting
extraordinary circumstances for [her] failure to file notice of claim within the
period of time prescribed by section 59:8-8." (Emphasis added).
                                                                             A-4008-19
                                        3
Despite her failure to comply with N.J.S.A. 59:8-9, the court adjourned the

motion to permit plaintiff to submit a compliant affidavit.

      Plaintiff later submitted an unsworn affidavit in which she "certif[ied]"

that she was "unaware who owned the property where [she] was walking" and

"[t]here [were] no signs in the area indicating any information" about the

property owner. While homebound, plaintiff stated she "had not been able to

handle anything except focusing on . . . keeping [her] medical appointments with

[the] help of [her] daughter." Plaintiff also stated she became "worried" as to

how her continuing medical bills would be paid, and as her pain continued, she

"knew [she] was going to . . . need assistance[] with the handling of all [her]

medical bills."

      She also explained that English is her second language, and that the

language barrier "ma[de] it more difficult for [her] to learn the procedures or

how things are handled here in the United States." Finally, she stated she had

"absolutely no understanding of the laws or statutes that are imposed in any civil

matter . . . [and has] a basic level of education from [her] country."

      On June 29, 2020, the court denied defendant's motion to dismiss and

permitted plaintiff to file and serve a late notice of claim.       In the court's

corresponding statement of reasons, it noted that the area where plaintiff fell


                                                                            A-4008-19
                                        4
was unmarked, she had a language barrier, and she was homebound for five

months. The court also found that plaintiff was "unfamiliar with [the legal]

procedures and practices in this country" and concluded this was not a situation

where plaintiff was merely ignorant of the laws or where it was "ignorance and

ambivalence combined."

      The court also noted plaintiff's notice to defendant was only

approximately sixty days late, the delay was "not a substantially long period [of]

time," and defendant was not substantially prejudiced by the late notice. The

court considered plaintiff's reasons in the "aggregate" and concluded they

constituted extraordinary circumstances.

      On appeal, defendant argues the court erred in concluding that plaintiff

demonstrated extraordinary circumstances. Specifically, defendant contends

that plaintiff failed to offer competent medical proofs excusing her belated

notice of claim or detail any reasonable efforts she undertook to investigate who

owned the property.     Defendant also maintains the court erred in finding

plaintiff's "ignorance of the law" constituted an extraordinary circumstance and

that it would not be substantially prejudiced if plaintiff was permitted to file a

late notice.




                                                                            A-4008-19
                                        5
                                        II.

      Claims against a public entity for damages are governed by the TCA,

which defines the extent of the Legislature's waiver of sovereign immunity and

"establishes the procedures by which claims may be brought." Beauchamp v.

Amedio, 164 N.J. 111, 116 (2000). Pursuant to the TCA, any plaintiff bringing

a tort action against a public entity must file a pre-suit notification of the claim

in writing within ninety days of the accrual of the action or else be "forever

barred" from asserting that claim. N.J.S.A. 59:8-8.

      "The rationale underlying the notice requirement of the [TCA] is to

expedite investigation with the hope of reaching a nonjudicial settlement and to

allow the public entity prompt access to information about the claim so that it

may prepare a defense." Wood v. Cnty. of Burlington, 302 N.J. Super. 371, 375

(App. Div. 1997) (quoting Pilonero v. Twp. of Old Bridge, 236 N.J. Super. 529,

533 (App. Div. 1989)). The TCA, however, permits a late filing under limited

circumstances. In this regard, N.J.S.A. 59:8-9 provides that:

            [a] claimant who fails to file notice of his claim within
            [ninety] days as provided in [N.J.S.A.] 59:8-8 . . . may,
            in the discretion of a judge of the Superior Court, be
            permitted to file such notice at any time within one year
            after the accrual of his claim provided that the public
            entity . . . has not been substantially prejudiced thereby.



                                                                              A-4008-19
                                         6
      Prior to the enactment of N.J.S.A. 59:8-9, for a court to grant leave to file

a late notice of claim, a claimant needed only to show "sufficient reasons."

Lowe v. Zarghami, 158 N.J. 606, 625 (1999). The statute was amended in 1994

to include the extraordinary circumstances standard, which is "more

demanding," id. at 625-26, and "raise[d] the bar for the filing of a late notice"

of claim, Rogers v. Cape May Cnty. Off. of Pub. Def., 208 N.J. 414, 428 (2011).

      The TCA does not define what constitutes "extraordinary circumstances,"

leaving "for a case-by-case determination . . . whether the reasons given rise to

the level of extraordinary on the facts presented." Lowe, 158 N.J. at 626.

(internal quotation marks and citation omitted). However, as the Supreme Court

explained:

             The Legislature's grant of authority to trial courts to
             permit a late notice in the exercise of their discretion
             does not equate with a grant of authority to override the
             statute's declaration of purpose or to substitute a lesser
             standard of proofs for the extraordinary circumstances
             demanded by the 1994 amendment to the statute itself.
             Trial courts, in exercising their statutory authority, and
             appellate courts, in reviewing those decisions, must
             ensure that their decisions are faithful to the overall
             legislative framework in order that the statute's
             essential purposes be preserved and not eroded through
             excessive or inappropriate exceptions. Courts faced
             with applications for leave to file a late notice of claim,
             therefore, must proceed with their evaluation mindful
             of the Legislature's direction that the proofs


                                                                             A-4008-19
                                         7
            demonstrate circumstances that are not merely
            sufficient, but that they instead be extraordinary.

            [D.D. v. Univ. of Med. & Dentistry of N.J., 213 N.J.
            130, 148-49 (2013).]

      Medical conditions meet the extraordinary circumstances standard if they

are "severe or debilitating" and have a "consequential impact on the claimant's

very ability to pursue redress and attend to the filing of a claim." Id. at 149-50.

See also Mendez v. S. Jersey Transp. Auth., 416 N.J. Super. 525, 533 (App. Div.

2010) (noting that "extraordinary circumstances can be found based on the

severity of a party's injuries"). The question for the court is whether, when

viewed objectively, a severe or debilitating injury impaired the plaintiff's ability

to act during the relevant ninety-day period. D.D., 213 N.J. at 151.

      We found in Maher v. County of Mercer, that the "circumstances that led

to the delay in filing the notice and the motion were truly extraordinary." 384

N.J. Super. 182, 189 (App. Div. 2006).           In that case, the plaintiff was

hospitalized after receiving a burn, which then caused septic shock, a staph

infection, pneumonia, respiratory failure, and memory loss. Id. at 184-85. The

plaintiff was placed in an induced coma during her first hospitalization, because

she was not expected to live, remained in "extremely poor health," and had

repeated admissions to the hospital within the ninety-day period. Id. at 189-90.


                                                                              A-4008-19
                                         8
See also R.L. v. State-Operated Sch. Dist., 387 N.J. Super. at 334, 341 (App.

Div. 2006) (finding extraordinary circumstances when the delay in filing was

due to the plaintiff's psychological trauma, which caused him emotional distress,

periods of crying, preoccupation with death, and ultimately a hesitancy to reveal

his HIV status); but see O'Neill v. City of Newark, 304 N.J. Super. 543, 554

(App. Div. 1997) (finding that a plaintiff preoccupied with recovery and

treatment efforts did not sufficiently demonstrate a showing of extraordinary

circumstances to justify a delay in filing a timely notice).

      In addition to the extraordinary circumstances requirement, a plaintiff will

be precluded from filing a late notice of claim if the public entity will be

substantially prejudiced. However, "it is the public entity that has the burden of

coming forward and of persuasion on the question of [substantial] prejudice."

Blank v. City of Elizabeth, 318 N.J. Super. 106, 114 (App. Div. 1999). "The

fact of delay alone does not give rise to the assumption of prejudice; the public

entity must present a factual basis for the claim of substantial prejudice."

Mendez, 416 N.J. Super. at 535 (citing Kleinke v. Ocean City, 147 N.J. Super.

575, 581 (App. Div. 1977)).

      "Substantial prejudice must be shown by 'specificity and not by general

allegation . . . .'" Id. at 536 (alteration in original) (quoting Blank, 318 N.J.


                                                                            A-4008-19
                                        9
Super. at 115). A defendant's contention that it was "totally unaware of the

accident" and "lost a critical opportunity to engage in a timely investigation" is

insufficient to constitute the substantial prejudice requirement under N.J.S.A.

59:8-9. Id. at 535. Substantial prejudice "[g]enerally . . . implies the loss of

witnesses, the loss of evidence, fading memories, and the like." Blank, 318 N.J.

Super. at 115.

      "Pursuant to the express terms of the [TCA], we review a trial court's

application of the extraordinary circumstances exception for abuse of

discretion." O'Donnell v. N.J. Tpk. Auth., 236 N.J. 335, 344 (2019) (citing D.D.,

213 N.J. at 147). An abuse of discretion "arises when a decision is made without

a rational explanation, inexplicably departed from established policies, or rested

on an impermissible basis." Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571

(2002) (internal quotation marks and citation omitted).

      Further, we generally examine "more carefully cases in which permission

to file a late claim has been denied than those in which it has been granted, to

the end that wherever possible cases may be heard on their merits . . . ."

Feinberg, 137 N.J. at 134 (internal quotation marks omitted) (quoting S.E.W.

Friel Co. v. N.J. Tpk. Auth., 73 N.J. 107, 122 (1977)). Therefore, "any doubts"

as to whether extraordinary circumstances exist "should be resolved in favor of


                                                                            A-4008-19
                                       10
the application." Lowe, 158 N.J. at 629 (quoting Feinberg, 137 N.J. at 134).

The party seeking leave to file a late notice of claim bears the burden of

establishing extraordinary circumstances.     Ventola v. N.J. Veteran's Mem'l

Home, 164 N.J. 74, 80 (2000).

      Against this standard of review and the aforementioned substantive legal

principles, we agree with defendant that the court erred in finding that plaintiff

established extraordinary circumstances justifying her late tort claim notice.

Even after plaintiff was given an opportunity to comply with N.J.S.A. 59:8-9,

she provided minimal evidence regarding her medical condition during the

ninety-day period following her fall. Indeed, in her unsworn affidavit, plaintiff

vaguely stated that she was "homebound" and "unable to move," but

acknowledged she was able to leave her home for medical treatment. She did

not state, however, that she was physically or psychologically incapable of

seeking legal advice because her medical condition prevented her from taking

appropriate actions to pursue her claim, and the record does not support such a

claim in any event. In sum, we are satisfied from the record that plaintiff's

condition and circumstances were not so "severe or debilitating" that they had a

"consequential impact" on her "ability to pursue redress and attend to the filing

of a claim." D.D., 213 N.J. at 149-50.


                                                                            A-4008-19
                                       11
      We reject plaintiff's argument that her lack of knowledge regarding who

owned the hiking trail was an extraordinary circumstance justifying her late

notice. See Leidy v. Cnty. of Ocean, 398 N.J. Super. 449, 462 (App. Div. 2008).

On this point we note that plaintiff's counsel was able to notify defendant only

two days after plaintiff contacted him.       Her extraordinary circumstances,

therefore, rest in her delay in contacting an attorney, not in any difficulty in

ascertaining the owner of the property where she fell.

      We are also satisfied after our review of the record that plaintiff failed to

establish extraordinary circumstances due to her lack of awareness of the notice

procedures under the TCA or tort principles generally. See Escalante v. Twp.

of Cinnaminson, 283 N.J. Super. 244, 250 (App. Div. 1995) (noting that under

the less stringent standard of sufficient reasons, "[i]gnorance of the [ninety]-day

statutory requirement, ignorance of one's rights[,] or mere ambivalence by the

claimant have never been found to be sufficient reasons on their own to allow

late filing"); Hyman Zamft & Manard, L.L.C. v. Cornell, 309 N.J. Super. 586,

593 (App. Div. 1998) (concluding that "ignorance of the law or failure to seek

legal advice will not excuse failure to meet the [TCA] filing deadline"). Even

accepting that plaintiff, like most individuals, was not versed in TCA's notice

requirements, her lack of knowledge of relevant substantive legal principles or


                                                                             A-4008-19
                                       12
procedures does not qualify as an extraordinary circumstance on the record

before the court. As noted, plaintiff was able to contact an attorney, who

promptly served defendant with notice of the June 10, 2019 incident.

      Likewise, we conclude plaintiff's generalized reference to her language

barrier does not support "the conclusion that [her] unfamiliarity with the English

language was the cause of her failure to give timely notice . . . ." Blank, 318

N.J. Super. at 110. Indeed, plaintiff did not claim a disabling inability to

understand English, but that she was unable to "speak or write [English]

perfectly." Moreover, although plaintiff indicated that her language barrier

made it more "difficult" to understand the proper legal procedures for filing a

notice of claim, the motion record fails to contain competent proofs as to how it

specifically affected her ability to pursue her claim, or how she was able to select

counsel, contact him, and produce relevant information sufficient for her

counsel to file her notice of claim.

      Because we conclude that the court erred in finding that plaintiff had

established extraordinary circumstances, we need not address the court's

decision that defendant was not substantially prejudiced by the late filing.

Finally, to the extent we have not addressed any of plaintiff's remaining




                                                                              A-4008-19
                                        13
arguments, it is because we have concluded they are of insufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Reversed.




                                                                      A-4008-19
                                     14